Citation Nr: 1046111	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
September 1992.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the St. Petersburg, Florida, 
VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing at the RO in September 2010.  A 
transcript of the hearing has been associated with the claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

PTSD is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2010).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(f) (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Veteran's claim is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

The Veteran asserts that he has PTSD as a result of service.  
Having reviewed the record, the Board finds that there is 
competent evidence tending to establish that PTSD is related to 
service.

The Board notes that while records dated prior to service 
entrance reflect psychiatric counseling between 1981 and 1983, it 
was noted that after therapy he was no longer symptomatic and 
that there was no situation which would interfere with his 
ability to perform well in service.  In addition, the November 
1988 service entrance examination report shows that psychiatric 
examination was normal.  Thus, the Veteran is entitled to the 
presumption at service entrance.  

The Board further notes that while the AOJ's attempts to 
corroborate the Veteran's claimed in-stressor(s) have been 
unsuccessful, effective July 13, 2010, VA has amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  In this case, 
service personnel records show service in Southwest Asia from 
January 1991 to May 1991 with campaigns noted to include Defense 
of Saudi Arabia Liberation and Defense of Kuwait Southwest Asia 
Cease Fire, and his DD Form 214 shows his military occupational 
specialty (MOS) was cavalry scout.  He testified to having served 
as a dismount gunner in Iraq, stating that the weapons were never 
dismounted, instead fired from the motor vehicle in which his 
troop was riding, and that the vehicle also received enemy fire.  
Transcript at 6-7 (2010).  

In correspondence, received in March 2008, he conveyed that he 
was unable to see anything going on outside "the box," 
including when the vehicle was driving through minefields with 
anti-tank mines, and that the entire time he was riding in the 
back of the motor vehicle he felt as though he was going to be 
killed at any moment and was awaiting death.  In addition, he 
testified to having seen the bodies of dead children who had been 
blown up into pieces by undetonated ammunition they had 
discovered.  Id. at 5.  The Board notes that while a noncombat 
veteran's claimed stressors must be corroborated, corroboration 
of every detail, including the veteran's personal participation, 
is not required; rather, the veteran only needs to offer 
independent evidence of a stressful event that is sufficient to 
imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 
124 (2002).

An April 2007 VA treatment record notes a history of exposure to 
death and intrusive thoughts on a daily basis related to service 
in Southwest Asia, and the diagnoses included anxiety and rule 
out PTSD.  In addition, in a February 2008 record, the VA 
physician noted that the Veteran still complained of feeling like 
he was "in the box" when he was in a car, and entered a 
diagnosis of PTSD.  In a private treatment record, dated in 
December 2009, the physician noted a history of traumatic 
experiences related to war with flashbacks and nightmares of the 
experiences, with severe anxiety spells.  VA inpatient records, 
dated in April 2010, show diagnoses of major depressive disorder 
and PTSD.  In addition, VA treatment records, dated in July 2010, 
note deployments to hostile environments, active problems to 
include PTSD, anxiety and major depressive disorder, and a plan 
to include trauma processing and improvement with coping skills.  

A determination as to whether current disability is related to 
service requires competent evidence.  The Veteran is competent to 
report his symptoms and in-service experiences.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In this case, the Board finds that the evidence tends to 
establish that the Veteran's claimed stressor(s) is related to 
his fear associated with exposure to hostile forces during 
service in southwest Asia, VA has implicitly confirmed that the 
claimed stressor(s) is adequate to support a diagnosis of PTSD 
and related to the claimed stressor(s), and the claimed 
stressor(s) is consistent with the places, types, and 
circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  
Consequently, the benefits sought on appeal are granted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


